            Case 1:20-cv-00041-DKW-RT Document 24 Filed 03/13/20 Page 1 of 1                                PageID #: 128

^n ? m M A i                             «:C-UW/Kt|^
 d \ i *.    li J   1 i-                                                                            FILED IN THE
                                                 UNITED STATES DISTRICT COURT               UMITEO STATES DISTRICT COURT
                                                                                                DISTRICT OF HAWAII
                                                   FOR THE DISTRICT OF HAWAII
                                                                                                    MAR 1 3 2020
                                                                                                  o'clock        min.   _4.M

             CRAIG S. LYONS,                                                           CIV NO: 20-00041 DKWRT

                     Plaintiff,

                     VS




                     Defendants




                                   RESULTS OF THE PRE-SCHEDULING CONFERENCE MEETINGS




                                     To the Honorable Judge_

             I Craig S. Lyons have been in communication with the Hawaii Sheet Metal Workers Local 293 I.A. Rick
             Paulino, President and have been requesting they provide me with their Attorney, but to no avail.
             Jackson Lewis reached out in good faith to try and settle this matter. Attorney Andrew Pepper,for Altres
             in advance of the Scheduling Conference Monday March 30, 2020 9:00am. The Honorable Judge Rom
             Trader Courtroom 5. To the best of my knowledge The Daniel K. Inouye Solar Telescope, Sharon Loando-
             Monro and The Association of Universities for the research in Astronomy, Lynda Dec have not tried to
             initiate any type of communication between any of the parties. At the present time I have requested
             that 1 be allowed to teleconference the hearing and still trying to obtain legal counsel.




                                           Thank you for your cooperation in this matter

                                               DATED:

                                                            Craig S. Lyons

        Received By Ma>                                     P.O. Box 494


                                                      Kihei Maul Hawaii 96753

                                                           (305)942-0730

                                                      clyons^hawaiiantel.net
        Mailed On
        Date
